EN2GO-PR 1/6

Exhibit 10.2




THIS AGREEMENT made as of the 23 day of January, 2008.




BETWEEN:




En2Go International, Inc. – (Entertainment to Go), a corporation existing under
the laws of the State of Nevada, of 4128 Colfax Avenue, Studio City, California,
USA 91604.

Tel: (818) 985-2417

Fax: (818) 763-1039




(hereinafter referred to as the “Company”)

OF THE FIRST PART




CONNECT CORPORATE COMMUNICATIONS INC., a company existing under the laws of
British Columbia, of Suite 1450–409 Granville Street, Vancouver, British
Columbia V6C 1T2

Tel: (604) 662-8993

Fax: (604) 662-8997




(hereinafter referred to as “Connect”)

OF THE SECOND PART




WHEREAS the Company wishes to retain Connect to perform certain investor
relations and corporate communications consulting services and Connect has
agreed to provide such services to the Company.




NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the mutual
covenants and agreements herein contained and for other good and valuable
consideration, it is hereby agreed by and between the parties as follows:




ARTICLE 1

Definitions




1.1

For the purpose of this Agreement, “Consulting Services” shall mean the
corporate and investor relations services relating to the business of the
Company to be provided by Connect, and in particular but without restricting the
generality of the foregoing, means research and creation of corporate messaging
for use in print and electronic business plans, investor materials, editorial
materials, direct media relations, and integrated corporate website. Connect
Corporate shall provide such materials to individuals upon request and the
Company agrees to provide Connect Corporate with sufficient materials to fulfill
these requests and to defray all attendant costs.




1.2

The terms “subsidiaries”, “associates” and “affiliated companies” as used in
this Agreement shall have the meanings ascribed thereto under the laws of the
State of Nevada.

















--------------------------------------------------------------------------------




EN2GO-PR 2/6




ARTICLE 2




Engagement of Connect and Its Duties




2.1

The Company hereby engages the services of Connect and Connect hereby accepts
the engagement of its services by the Company, subject to the terms and
conditions hereinafter contained.




2.2

Connect shall provide the Consulting Services to the Company in such manner as
the Company and Connect may reasonably agree, and shall devote such of its time
as is necessary to properly render the Consulting Services to the Company, and
all its effort, skills, attention and energies during that time to the
performance of its duties as herein set forth.  In addition to the foregoing,
Connect will ensure that the services to be provided will be carried out by
qualified and competent employees of Connect who are familiar with the Company’s
affairs and business.




2.3

The Company acknowledges that it is aware of Connect’s many outside activities,
duties and financial interests and agrees that the performance of such
activities and duties and involvement of such financial interests will not be
construed as a breach of this Agreement, provided that Connect provides the
Consulting Services on a basis which does not impair the activities and business
interests of either the Company or Connect.




2.4

In the performance of the services to be rendered by Connect, Connect will be
relying upon information received from the Company, and will so disclose this
fact in all communications.  The Company agrees to provide Connect with such
information, financial records and documents as may facilitate the performance
of the Consulting Services by Connect.  Connect acknowledges that at times it
will be privy to confidential and sensitive information regarding the Company
and will use appropriate discretion with respect to the protection and use of
this information.




2.5

Prior written approval will be obtained by Connect for all material to be
reproduced, distributed, mailed, faxed or otherwise disseminated either directly
or indirectly, such approvals to be granted by an authorized officer of the
Company. The Company acknowledges that it is responsible to have its own legal
counsel initially and periodically thereafter review and approve the contents of
the investor section, related sections and disclaimer language of its corporate
website, and all periodic postings, to ensure website contents remain in
compliance with all applicable securities laws and regulations regarding
publicly traded companies.




2.6

In the event of any misstatements or misrepresentations in information as
provided by the Company to Connect and as utilized by Connect in the performance
of the Consulting Services that may result in liability to Connect, the Company
agrees to indemnify and save harmless Connect against such claims or
liabilities.




2.7

Connect agrees that it will perform the Consulting Services in accordance with
all applicable laws of those jurisdictions under which the Company must comply
including but not limited to the British Columbia Securities Commission, the
Securities and Exchange Commission, their rules and regulations, and the rules
and policies of any stock exchange or stock quotation service on which the
Company’s securities are traded or quoted.  

















--------------------------------------------------------------------------------

EN2GO-PR 3/6




For greater certainty, Connect agrees that none of the services to be rendered
by Connect will include matters that require it or any of its representatives to
be registered as a dealer, or otherwise, under such securities and other laws
and regulations as may be applicable.




2.8

Connect agrees to indemnify and save the Company, its directors, officers,
employees and shareholders harmless with respect to any and all claims, suits,
losses, liabilities, penalties, proceedings or judgments, whether regulatory or
of a court of competent jurisdiction, and including without limitation,
reasonable legal fees and disbursements of legal counsel, arising from or in
connection with the performance or non-performance by Connect of the services to
be provided hereunder.




2.9

The term of this Agreement shall be for an initial period of eighteen (18)
months, subject to termination. This Agreement may be terminated upon 90 days
prior written notice by either party at the addresses set out above or such
other addresses as the parties may designate in writing.  After the initial
eighteen (18) month term, this Agreement shall be renewable from year to year
upon the written agreement of both parties.  The indemnities provided herein at
sections 2.6 and 2.8 will survive the termination of this Agreement.




2.10

Connect shall at all times be an independent contractor and not the servant or
agent of the Company.  No partnership, joint venture or agency will be created
or will be deemed to be created by this Agreement or by any action of the
parties under this Agreement.  Connect has no authority to incur any liabilities
on behalf of the Company.  Connect is not an agent, servant or employee of the
Company, nor shall it represent itself to have any such relationship with the
Company.  Connect shall be an independent contractor with control over the
manner and means of its performance.  Neither the Connect nor its employees or
agents shall be entitled to rights or privileges applicable to employees of the
Company, including, but not limited to, liability insurance, group insurance,
pension plans, holiday paid vacation and other benefit plans which may be
available from time to time between the Company and its employees.




2.11

Connect shall be responsible for the management of its employees and without
limiting the generality of the foregoing, shall be responsible for payment to
the proper authorities of all unemployment insurance premiums, Internal Revenue
Services contributions, Workers’ Compensation premiums and all other employment
expenses for all of Connect’s employees.  Connect shall be responsible for
deduction and remittance of all income tax due from itself and its employees.







ARTICLE 3

Compensation




3.1

The Company agrees to pay Connect, in consideration of the provision by Connect
of the Consulting Services to the Company, a management fee in the amount of
five thousand ($5,000)United States Dollars per month payable upon signing of
this contract.  Thereafter the consulting fee shall be due and payable on the
first of the month those services will be provided for the duration of the term
of this Agreement.

















--------------------------------------------------------------------------------




EN2GO-PR 4/6




3.2

The Company agrees that the management fees are exclusive of any and all
materials and/or labour costs related to in-house or third-party production of
any print, broadcast, web or other materials that the Company and Connect deem
necessary to successfully undertake investor relations as described in Section
1.1




3.3

The Company agrees to pay Connect Corporate, standard agency commissions on all
collateral production costs and/or ad space and/or time placement expenses which
Connect Corporate undertakes, provides direction on, or retains the services of
an outside contractor incurred on behalf of the Company provided that Connect
Corporate obtain prior consent of the Company.




3.4

The Company agrees to grant to Connect, subject to regulatory approval as
required, a non-transferable Warrant (the “Warrant”) to purchase all or any part
of four hundred thousand (400,000) common shares of its capital as fully paid
and non-assessable shares at an exercise price of $1.00 per share for a term of
five (5) years, or such other pricing or terms and conditions as determined by
the Regulatory Authorities having jurisdiction over the Company as contained in
the Warrant Agreement attached hereto.  The Warrant shall be effective
immediately from the date hereof and will remain in effect for a period of five
(5) years except as prohibited by regulation.  The Company further agrees to
permit Connect to have piggy back rights should the Company, in its sole
discretion, file a registration statement at some point in the future.

 




ARTICLE 4

Confidentiality




4.1

Connect will not, directly or indirectly, use, disseminate, disclose,
communicate, divulge, reveal, publish, use for its own benefit, copy, make notes
of, input into a computer database or preserve in any way any confidential
information relating to the Company or its subsidiaries, associates or
affiliated companies whether during the term of this Agreement or thereafter,
unless it first received written permission to do so from an authorized officer
of the Company.




4.2

For the purpose of this Agreement, “confidential information” is information
disclosed to or acquired by Connect relating to the business of the Company, or
its subsidiaries, associates or affiliated companies, their projects or the
personal affairs of their directors, officers and shareholders, including
information developed or gathered by Connect which has not been approved by the
Company for public dissemination.  




Confidential information does not include information in the public domain,
information released from the provisions of this Agreement by written
authorization of an authorized officer of the Company, information which is part
of the general skill and knowledge of Connect and does not relate specifically
to the business of the Company, and information which is authorized by the
Company to be disclosed in the ordinary course or is required by law or
applicable regulatory policy to be disclosed.

















--------------------------------------------------------------------------------







EN2GO-PR 5/6







4.3

Forthwith upon termination of this Agreement for any reason, Connect shall
return to the Company all information, documents and other material, as well as
any copies thereof, received by it from the Company.  All documents, notes and
memoranda prepared by Connect based on information provided by the Company shall
be destroyed and the destruction thereof certified by the Company.




ARTICLE 5

Miscellaneous




5.1

Any notice required or permitted to be given hereunder shall be given by hand
delivery, facsimile or e-mail transmission or by registered mail, postage
prepaid, addressed to the parties at their respective addresses as previously
set forth and any such notices given by hand delivery or by facsimile or e-mail
transmission shall be deemed to have been received on the date of delivery or
transmission and if given by prepaid registered mail, shall be deemed to have
been received on the third business day immediately following the date of
mailing.  The parties shall be entitled to give notice of changes of addresses
from time to time in the manner hereinbefore provided for the giving of notice.




5.2

Time shall be the essence of this Agreement.




5.3

All dollar amounts herein are made in United States currency.




5.4

The provisions of this Agreement shall enure to the benefit of and be binding
upon the Company and Connect and their respective successors and assigns.  This
Agreement shall not be assignable by Connect.




5.5

This Agreement constitutes the entire agreement between the parties hereto
pertaining to the subject matter hereof and supersedes all prior and
contemporaneous agreements, understandings, negotiations and discussions,
whether oral or written, of the parties hereto in connection with the subject
matter hereof.  No supplement, modification, waiver or termination of this
Agreement shall be binding, unless executed in writing by the parties to be
bound thereby.  In case any provision of this Agreement shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not be affected or impaired thereby.




















--------------------------------------------------------------------------------







EN2GO-PR 6/6







5.6

This Agreement shall be governed by and construed in accordance with the laws of
the State of California and any applicable federal laws.  The parties agree to
submit to the jurisdiction of the Nevada Courts.




IN WITNESS WHEREOF this Agreement has been executed by the parties.




) EN2GO International, INC.

)

)

)

)  Per:  /s Paul E. Fishkin                

)           Authorized Signatory

)




) CONNECT CORPORATE COMMUNICATIONS, INC.

)

)

)

)  Per:   /s/ Laura Neubert                

)

Authorized Signatory















